— Judgment, Supreme Court, New York County (Peter McQuillan, J.), entered on December 2, 1983, unanimously affirmed, without costs and without disbursements. Appeal from order of said court (Eugene Wolin, J.), entered on May 30, 1984, is deemed as a transferred CPLR article 78 proceeding and petitioner’s application to annul respondent’s determination is denied and the petition dismissed, without costs and without disbursements. No opinion. Concur — Kupferman, J. P., Sullivan, Asch, Milonas and Kassal, JJ.